
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 234
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mrs. Myrick (for
			 herself, Ms. Wasserman Schultz,
			 Mr. Duncan of Tennessee,
			 Mr. Hall, Mr. Kissell, and Mrs. Schmidt) submitted the following resolution;
			 which was referred to the Committee on
			 Energy and Commerce
		
		RESOLUTION
		Recognizing the importance of breast cancer
		  early detection efforts.
	
	
		Whereas the National Breast and Cervical Cancer Early
			 Detection Program (NBCCEDP) was launched 20 years ago to provide early
			 detection services for low-income women who are uninsured or underinsured and
			 do not qualify for Medicaid;
		Whereas the Breast and Cervical Cancer Treatment and
			 Prevention Act of 2000 (BCCTPA) was launched 10 years ago to provide treatment
			 assistance through Medicaid for eligible women who were screened through
			 NBCCEDP;
		Whereas NBCCEDP and BCCTPA have effectively reduced
			 mortality among low-income uninsured and medically underserved women with
			 breast cancer;
		Whereas early detection of breast cancer increases
			 survival rates for the disease, as evidenced by a 5-year relative survival rate
			 of 98 percent for breast cancers that are discovered before they have moved
			 beyond the breast compared to 23 percent for stage IV breast cancers;
		Whereas the cost of treating stage IV breast cancer is
			 more than 5 times as expensive as treating stage I breast cancers;
		Whereas significant disparities in breast cancer outcomes
			 persist across racial and ethnic groups;
		Whereas breast cancer is the most frequently diagnosed
			 cancer and is the leading cause of cancer death among women worldwide;
		Whereas more than 200,000 women and men will be diagnosed
			 with breast cancer in the United States this year and more than 40,000 will
			 die;
		Whereas every woman should have access to life-saving
			 screening and treatment that is not dependent on where she lives;
		Whereas investments in cancer research have improved the
			 understanding of the family of diseases known jointly as breast cancer and led
			 to more effective, personalized treatments; and
		Whereas organizations like Susan G. Komen for the Cure
			 empower women with knowledge and awareness, ensure access to quality care, and
			 energize science to discover and deliver cures for breast cancer: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Federal Government should—
			(1)maintain its commitment to ensuring access
			 to life-saving breast cancer screening, diagnostic, and treatment services,
			 particularly for medically underserved women;
			(2)increase awareness
			 and improve education about breast cancer, the importance of early detection,
			 and the availability of screening services for women in need; and
			(3)maintain its
			 commitment to discovering and delivering the cures for cancer and encouraging
			 the development of screening tools that are more accurate and less costly.
			
